      Case 3:18-cv-00184-C Document 25 Filed 04/16/19               Page 1 of 2 PageID 143


                           UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 APRIL M. POLLEFEYT,
                                                   Case No. 3:18-cv-00184-C
        Plaintiff,
 v.                                                Honorable Sam R. Cummings

 MEDICREDIT, INC.,

       Defendant.


               AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff APRIL M.

POLLEFEYT, and the Defendant, MEDICREDIT, INC., through their respective counsel that the

above-captioned action is dismissed, with prejudice, against MEDCREDIT, INC., pursuant to

Federal Rule of Civil Procedure 41. Each party shall bear its own costs and attorney fees.

Dated: April 16, 2019                                 Respectfully Submitted,

APRIL M. POLLEFEYT                                    MEDICREDIT, INC.
/s/ Nathan C. Volheim                                 /s/ Jacob Hollars (with consent)
Nathan C. Volheim                                     Jacob Hollars
Counsel for Plaintiff                                 Counsel for Defendant
Sulaiman Law Group, LTD                               Spencer Fane LLP.
2500 S. Highland Avenue, Suite 200                    1700 Lincoln Street, Suite 2000
Lombard, Illinois 60148                               Denver, CO 80203
Phone: (630) 575-8181                                 Phone: (303) 839-3707
Fax :(630) 575-8188                                   JHollars@spencerfane.com
nvolheim@sulaimanlaw.com
   Case 3:18-cv-00184-C Document 25 Filed 04/16/19                  Page 2 of 2 PageID 144


                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                              s/ Nathan C. Volheim_____
                                                              Nathan C. Volheim
